Exhibit 10.17
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) dated as of
February 17, 2011 between Validus Holdings, Ltd., a Bermuda corporation (the
“Company”), and Joseph E. (Jeff) Consolino (the “Executive”).
     WHEREAS, the parties hereto wish to amend and restate the employment
agreement dated as of March 3, 2006 between the Company and the Executive as set
forth herein, effective as of the date set forth above.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
ARTICLE 1
DEFINITIONS
          SECTION 1.01 Definitions. For purposes of this Agreement, the
following terms have the meanings set forth below:
     “Base Salary” has the meaning set forth in Section 4.01.
     “Cause” means (a) theft or embezzlement by the Executive with respect to
the Company or its Subsidiaries; (b) malfeasance or gross negligence in the
performance of the Executive’s duties; (c) the commission by the Executive of
any felony or any crime involving moral turpitude; (d) willful or prolonged
absence from work by the Executive (other than by reason of disability due to
physical or mental illness or at the direction of the Company or its
Subsidiaries) or failure, neglect or refusal by the Executive to perform his
duties and responsibilities without the same being corrected within ten
(10) days after being given written notice thereof; (e) failure by the Executive
to substantially perform his duties and responsibilities hereunder (other than
by reason of disability due to physical or mental illness) without the same
being corrected within thirty (30) days after being given written notice
thereof, as determined by the Company in good faith; (f) continued and habitual
use of alcohol by the Executive to an extent which materially impairs the
Executive’s performance of his duties without the same being corrected within
ten (10) days after being given written notice thereof; (g) the Executive’s use
of illegal drugs without the same being corrected within ten (10) days after
being given written notice thereof; (h) the Executive’s failure to use his best
efforts to maintain or renew the work permit described in Section 3.02 below in
a timely manner, without the same being corrected within ten (10) days after
being given written notice thereof; or (i) the material breach by the Executive
of any of the covenants contained in this Agreement without, in the case of any
breach capable of being corrected, the same being corrected within ten (10) days
after being given written notice thereof.
     “Confidential Information” means information that is not generally known to
the public and that was or is used, developed or obtained by the Company or its
Subsidiaries in connection

 



--------------------------------------------------------------------------------



 



with their business. It shall not include information (a) required to be
disclosed by court or administrative order, (b) lawfully obtainable from other
sources or which is in the public domain through no fault of the Executive; or
(c) the disclosure of which is consented to in writing by the Company.
     “Date of Termination” has the meaning set forth in Section 5.01.
     “Dollars” or “$” means United States dollars.
     “Employment Period” has the meaning set forth in Section 2.01.
     “Good Reason’ means, without the Executive’s written consent and subject to
the timely notice requirement and the Company’s opportunity to cure as set forth
below, (a) a material breach of this Agreement by the Company; (b) a material
reduction in the Executive’s Base Salary; (c) a material and adverse change by
the Company in the Executive’s duties and responsibilities set forth in
Section 3.01 hereof, other than due to the Executive’s failure to adequately
perform such duties and responsibilities as determined by the Board in good
faith; or (d) a change such that the Executive no longer reports directly to the
Company’s Chief Executive Officer; provided, however, that, it shall be a
condition precedent to the Executive’s right to terminate employment for Good
Reason that (i) the Executive shall first have given the Company written notice
that an event or condition constituting Good Reason has occurred within ninety
(90) days after such occurrence, and any failure to give such written notice
within such period will result in a waiver by the Executive of his right to
terminate for Good Reason as a result of such event or condition, and (ii) a
period of thirty (30) days from and after the giving of such written notice
shall have elapsed without the Company having effectively cured or remedied such
occurrence during such 30-day period; provided further, however, that the
Executive’s Notice of Termination (as defined below) for “Good Reason” must be
given not later than one hundred fifty (150) days following the initial
existence of the condition giving rise to ‘Good Reason.’
     “Intellectual Property” has the meaning set forth in Section 7.01.
     “Noncompetition Period” has the meaning set forth in Section 9.01.
     “Notice of Termination” has the meaning set forth in Section 5.04.
     “Permanent Disability” means those circumstances where the Executive is
unable to continue to perform the usual customary duties of his assigned job or
as otherwise assigned in accordance with the provisions of this Agreement for a
period of six (6) months in any twelve (12) month period because of physical,
mental or emotional incapacity resulting from injury, sickness or disease. Any
questions as to the existence of a Permanent Disability shall be determined by a
qualified, independent physician selected by the Company and approved by the
Executive (which approval shall not be unreasonably withheld). The determination
of any such physician shall be final and conclusive for all purposes of this
Agreement.
     “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, an estate, a trust, a
joint venture, an unincorporated

2



--------------------------------------------------------------------------------



 



organization or a governmental entity or any department, agency or political
subdivision thereof.
     “Reimbursable Expenses” has the meaning set forth in Section 4.04.
     “Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, partnership, limited liability company, association or other
business entity of which (a) if a corporation, twenty (20) percent or more of
the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or
combination thereof; or (b) if a partnership, limited liability company,
association or other business entity, twenty (20) percent or more of the
partnership or other similar ownership interest thereof is at the time owned or
controlled, directly or indirectly, by any Person or one or more Subsidiaries of
that Person or a combination thereof. For purposes of this definition, a Person
or Persons will be deemed to have a twenty (20) percent or more ownership
interest in a partnership, limited liability company, association or other
business entity if such Person or Persons are allocated twenty (20) percent or
more of partnership, limited liability company, association or other business
entity gains or losses or control the managing director or member or general
partner of such partnership, limited liability company, association or other
business entity.
ARTICLE 2
EMPLOYMENT
          SECTION 2.01 Employment Period. The Company shall employ the
Executive, and the Executive shall accept employment with the Company, upon the
terms and conditions set forth in this Agreement for the period beginning
February 17, 2011 (the “Start Date”) and ending on the Date of Termination as
defined in Section 5.01 below. The parties acknowledge and agree that the
Executive’s employment with the Validus Group of Companies (the “Validus Group”)
initially began on March 20, 2006 and that the Executive’s employment with the
Validus Group has been and will be continuous from such date ending on the
Termination Date (cumulatively, the “Employment Period”).
ARTICLE 3
POSITION AND DUTIES
          SECTION 3.01 Position and Duties. Effective on the Start Date, the
Executive shall serve as President and Chief Financial Officer of the Company,
render such administrative, financial and other executive and managerial
services to the Company which are consistent with Executive’s position as the
President and Chief Financial Officer and have such responsibilities, powers and
duties as may from time to time be prescribed by the Chairman and Chief
Executive Officer of the Company; provided that such responsibilities, powers
and duties are substantially consistent with those customarily assigned to
individuals serving in such position at comparable companies or as may be
reasonably required by the conduct of the business of the Company. The Executive
will report directly to the Chairman and Chief Executive Officer of the Company.
During the

3



--------------------------------------------------------------------------------



 



Employment Period the Executive shall devote substantially all of his working
time and efforts to the business and affairs of the Company. The Executive shall
not directly or indirectly render any services of a business, commercial or
professional nature to any other person or for-profit organization not related
to the business of the Company or its Subsidiaries, whether for compensation or
otherwise, without prior written consent of the Company; provided, however, the
Executive may serve on the boards of directors of up to two companies
unaffiliated with the Company, which shall be identified to the Company in
writing by the Executive and a reasonable number of trade associations and
charitable organizations, so long as such service on boards of directors, trade
associations or charitable organizations does not interfere with the Executive’s
duties or responsibilities or result in a conflict with the Company or its
Subsidiaries.
          SECTION 3.02 Work Permits. The Executive shall use his best efforts to
assist the Company in maintaining and renewing a suitable (for the purposes of
the Executive’s continued employment by the Company) work permit by the Bermuda
government authorities and any other permits required by any Bermuda government
authority. The Company shall be responsible for permit fees.
          SECTION 3.03 Work Location. While employed by the Company hereunder,
the Executive shall perform his duties (when not traveling or engaged elsewhere
in the performance of his duties) at the offices of the Company in Bermuda or at
such other place in Bermuda as the Company may in its discretion from time to
time direct. The Executive shall travel to such places outside of Bermuda on the
business of the Company in such manner and on such occasions as the Company may
from time to time reasonably require.
ARTICLE 4
BASE SALARY AND BENEFITS
          SECTION 4.01 Base Salary. During the Employment Period, the
Executive’s base salary will be $650,000 per annum (the “Base Salary”). The Base
Salary will be payable monthly on the last working day of each month in arrears
in twelve (12) equal installments. Annually during the Employment Period the
Company shall review with the Executive his job performance and compensation,
and if deemed appropriate by the Board of Directors of the Company or its
delegate, in its discretion, the Executive’s Base Salary may be increased.
Normal hours of employment are 8:30 a.m. to 5:00 p.m., Monday to Friday. The
Executive’s salary has been computed to reflect that his regular duties are
likely, from time to time, to require more than forty (40) hours per week and
the Executive shall not be entitled to receive any additional remuneration for
any such additional hours.
          SECTION 4.02 Bonuses. In addition to the Base Salary, the Executive
shall be eligible to participate in an annual bonus plan on terms set forth from
time to time by the Board of Directors of the Company; provided, however, that
the Executive’s target annual bonus will be 150% of his Base Salary. The Board
of Directors of the Company may, at any time and from time to time acting in its
sole discretion, pay to the Executive an additional bonus.

4



--------------------------------------------------------------------------------



 



          SECTION 4.03 Benefits. In addition to the Base Salary, and any bonuses
payable to the Executive pursuant to this Agreement, the Executive shall be
entitled to the following benefits during the Employment Period:
          (a) such major medical, life insurance and disability insurance
coverage as is, or may during the Employment Period, be provided generally for
other senior executive officers of the Company as set forth from time to time in
the applicable plan documents;
          (b) ten (10) paid days off for sick leave, a maximum of four (4) weeks
of paid vacation annually during the term of the Employment Period;
          (c) benefits, including an annual pension contribution (or equivalent)
equal to 10% of Base Salary, under any plan or arrangement available generally
for the senior executive officers of the Company, subject to and consistent with
the terms and conditions and overall administration of such plans as set forth
from time to time in the applicable plan documents;
          (d) a housing allowance for the period during which the Executive’s
place of work is Bermuda in an amount equal to $20,000 per month, payable
monthly in advance, and reimbursement for the Executive’s Bermuda housing
deposit (such amount to be repaid by the Executive to the Company within thirty
(30) days after the earlier of the date the deposit is returned to the Executive
or the date of any termination of employment of the Executive);
          (e) an automobile allowance for the period during which the
Executive’s place of work is Bermuda in an amount equal to $900 per month;
          (f) direct payment or reimbursement of initiation fees (any resulting
equity interest or redemption right in which shall belong to, be controlled by,
and be paid to, the Company) for, and the annual dues for family membership in,
two (2) clubs in Bermuda for the period during which the Executive’s place of
work is Bermuda;
          (g) a travel allowance for round-trip non-business trips by the
Executive and each member of his family residing with him to and from Bermuda
(the benefit under this Section 4.03(g) being in addition to any reimbursement
of air fare described in Section 4.04, below) equal to $25,000 per annum;
          (h) reimbursement for tuition expenses incurred by the Executive for
his children who are attending school in Bermuda; and
          (i) other fringe benefits customarily provided to similarly situated
senior executives residing in Bermuda.
Upon termination of the Employment Period, to the extent permitted under terms
of the applicable plan, the Executive may elect continuation of the benefits
described in subclause (a) above through the plans provided by the Company at
the Executive’s own expense until such time as the Executive commences
participation in another employer’s comparable group plans. The

5



--------------------------------------------------------------------------------



 



Executive agrees to immediately notify the Company at the time he commences
participation in another such plan. The amount of reimbursement provided for in
Section 4.03(d) above shall be calculated and paid to the Executive on an
after-tax basis to the Executive, taking into account any deduction, credit or
exclusion from income allowable to the Executive in respect of such amount.
          SECTION 4.04 Expenses. The Company shall reimburse the Executive for
all reasonable expenses incurred by him in the course of performing his duties
under this Agreement which are consistent with the Company’s policies in effect
from time to time with respect to travel, entertainment and other business
expenses (“Reimbursable Expenses”), subject to the Company’s requirements with
respect to reporting and documentation of expenses.
          SECTION 4.05 Long Term Incentive Plan. During the Employment Period
the Executive shall be eligible to participate in the Validus Holdings, Ltd.
2005 Long Term Incentive Plan (or any successor plan) under which equity-based
compensation awards may be made to the Executive, as determined in the sole
discretion of the Compensation Committee of the Board of Directors of the
Company.
ARTICLE 5
TERM AND TERMINATION
          SECTION 5.01 Date of Termination. The Employment Period shall end on
the Date of Termination. For purposes of this Agreement, the “Date of
Termination” shall mean the first to occur of the following: (a) the twelve
(12) month anniversary of the Company providing Notice of Termination (as
defined below) without Cause to the Executive; (b) immediately upon the Company
providing Notice of Termination for Cause to the Executive; (c) the twelve
(12) month anniversary of the Executive providing Notice of Termination
specifying his resignation for Good Reason to the Company, subject to the terms
of Section 5.03 below; (d) the twelve (12) month anniversary of the Executive
providing Notice of Termination by the Executive without Good Reason to the
Company; (e) the fifth (5th) day following the Company providing Notice of
Termination to the Executive as a result of the Executive’s Permanent
Disability; or (f) the date of Executive’s death. In the event that there are
circumstances which would give rise to a termination by the Company for Cause,
the Company may, in its sole and exclusive discretion, treat such termination as
a termination without Cause.
          SECTION 5.02 Resignation by the Executive Without Good Reason. If the
Employment Period shall be terminated as a result of the Executive’s resignation
or leaving of his employment, other than for Good Reason, Executive shall
continue to: (a) receive Base Salary and benefits set forth in Section 4.03
through the Date of Termination, except that any amount payable after the
Executive’s “separation from service” (within the meaning of Treas. Reg.
Section 1.409A 1(h)) with the Company will be subject to Section 12.14 below and
any Base Salary or benefits that would otherwise be payable under this
Section 5.02 after the first anniversary of the Notice of Termination will be
paid on such first anniversary; and (b) receive reimbursement of all
Reimbursable Expenses incurred by

6



--------------------------------------------------------------------------------



 



the Executive prior to the Date of Termination. Notwithstanding any provision of
this Agreement or any applicable plan or other agreement to the contrary, no
shares of restricted stock of the Company or stock options of the Company
granted to the Executive shall vest on or following the date the Executive
provides Notice of Termination without Good Reason to the Company. The
Executive’s entitlements under all other benefit plans and programs of the
Company shall be as determined thereunder.
          SECTION 5.03 Termination for Other Reasons. If the Employment Period
shall be terminated by the Executive for Good Reason, by the Company with or
without Cause, as a result of the Executive’s Permanent Disability or upon the
Executive’s death, the Executive (or his estate, in the case of death) shall
continue to: (a) receive Base Salary and benefits set forth in Section 4.03
above (i) in the case of termination by the Executive for Good Reason or by the
Company with or without Cause, through the Date of Termination, and (ii) in the
case of termination due to the Executive’s Permanent Disability or death,
through the six (6) month anniversary of the Date of Termination; (b) continue
to vest in any shares of restricted stock of the Company and any Company stock
options granted to the Executive through the Date of Termination; (c) continue
to receive reimbursement for all Reimbursable Expenses incurred by the Executive
prior to the Date of Termination; (d) in the event the Employment Period shall
be terminated under this Section 5.03 other than by the Company with Cause,
receive a bonus for the year Notice of Termination is given, prorated for the
number of full or partial months during which the Executive provided services to
the Company, payable at the time such bonus is payable to other employees of the
Company; and (e) in the event the Employment Period shall be terminated under
this Section 5.03 after more than two years from the Start Date other than by
the Company with Cause, receive reimbursement for all reasonable expenses
incurred by him in relocating his and his family’s household items from Bermuda
to the United States, subject to the Company’s requirements with respect to
reporting and documentation of such expenses; provided, however, that any such
expenses must be incurred by the Executive not later than the last day of the
calendar year following the calendar year in which the Executive’s “separation
from service” (within the meaning of Treas. Reg. Section 1.409A-1(h)) with the
Company occurs, and any such reimbursement shall be made promptly by the Company
and, in all events, no later than the last day of the second calendar year
following the calendar year in which the Executive’s “separation from service”
with the Company occurs. The Executive’s entitlements under all other benefit
plans and programs of the Company shall be as determined thereunder. Amounts
described in clause (a) above will be paid, subject to Section 12.14 below,
monthly on the last working day of each month in arrears in equal installments,
except that any amount payable under clause (a) after the first anniversary of
the Notice of Termination will be paid on such first anniversary.
          SECTION 5.04 Notice of Termination. Any termination by the Company for
Permanent Disability or Cause or without Cause or by the Executive for Good
Reason or without Good Reason shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and, with respect to
termination by the Company for Permanent Disability or Cause

7



--------------------------------------------------------------------------------



 



or resignation by the Executive for Good Reason, shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
employment under the provision indicated. Following the provision of a Notice of
Termination by the Company, the Company may direct, in its sole and exclusive
discretion, that the Executive perform no duties and exercise no powers or
resign from any office held in connection with his employment with the Company
or its Subsidiaries. Following the provision of a Notice of Termination by the
Executive for Good Reason and the absence of a correction by the Company of the
circumstance constituting Good Reason in accordance with Section 1.01 above, the
Executive may elect, in his sole and exclusive discretion, that he perform no
duties and exercise no powers or resign from any office held in connection with
his employment with the Company or its Subsidiaries.
ARTICLE 6
CONFIDENTIAL INFORMATION
          SECTION 6.01 Nondisclosure and Nonuse of Confidential Information. The
Executive will not disclose or use at any time during or after the Employment
Period any Confidential Information of which the Executive is or becomes aware,
whether or not such information is developed by him, except to the extent that
such disclosure or use is directly related to and required by the Executive’s
performance of duties assigned to the Executive pursuant to this Agreement.
Under all circumstances and at all times, the Executive will take all
appropriate steps to safeguard Confidential Information in his possession and to
protect it against disclosure, misuse, espionage, loss and theft.
ARTICLE 7
INTELLECTUAL PROPERTY
          SECTION 7.01 Ownership of Intellectual Property. In the event that the
Executive as part of his activities on behalf of the Company generates, authors
or contributes to any invention, design, new development, device, product,
method of process (whether or not patentable or reduced to practice or
comprising Confidential Information), any copyrightable work (whether or not
comprising Confidential Information) or any other form of Confidential
Information relating directly or indirectly to the business of the Company or
its Subsidiaries as now or hereinafter conducted (collectively, “Intellectual
Property”), the Executive acknowledges that such Intellectual Property is the
sole and exclusive property of the Company and hereby assigns all right, title
and interest in and to such Intellectual Property to the Company. Any
copyrightable work prepared in whole or in part by the Executive during the
Employment Period will be deemed “a work made for hire” under Section 201(b) of
the Copyright Act of 1976, as amended, and the Company will own all of the
rights comprised in the copyright therein. The Executive will promptly and fully
disclose all Intellectual Property and will cooperate with the Company to
protect the Company’s interests in and rights to such Intellectual Property
(including providing reasonable assistance in securing patent protection and
copyright registrations and executing all documents as reasonably requested by
the Company, whether such requests occur prior to or after termination of
Executive’s employment hereunder).

8



--------------------------------------------------------------------------------



 



ARTICLE 8
DELIVERY OF MATERIALS UPON TERMINATION OF EMPLOYMENT
          SECTION 8.01 Delivery of Materials upon Termination of Employment. As
requested by the Company, from time to time and upon the termination of the
Executive’s employment with the Company for any reason, the Executive will
promptly deliver to the Company all property of the Company or its Subsidiaries,
including, without limitation, all copies and embodiments, in whatever form or
medium, of all Confidential Information or Intellectual Property in the
Executive’s possession or within his control (including written records, notes,
photographs, manuals, notebooks, documentation, program listings, flow charts,
magnetic media, disks, diskettes, tapes and all other materials containing any
Confidential Information or Intellectual Property) irrespective of the location
or form of such material and, if requested by the Company, will provide the
Company with written confirmation that, to the best of his knowledge, all such
materials have been delivered to the Company.
ARTICLE 9
NONSOLICITATION
          SECTION 9.01 Nonsolicitation of Employees. The Executive hereby agrees
that during the Employment Period and for a period of one (1) year after the
Date of Termination (the “Nonsolicitation Period”) the Executive will not,
directly or indirectly through another entity, induce or attempt to induce any
employee of the Company or its Subsidiaries to leave the employ of the Company
or its Subsidiaries, or in any way interfere with the relationship between the
Company or its Subsidiaries and any employee thereof or otherwise employ or
receive the services of any individual who was an employee of the Company or its
Subsidiaries at any time during such Nonsolicitation Period or within the
six-month period prior thereto.
          SECTION 9.02 Nonsolicitation of Customers. During the Nonsolicitation
Period, the Executive will not induce or attempt to induce any customer,
supplier, client, insured, reinsured, reinsurer, broker, licensee or other
business relation of the Company or its Subsidiaries to cease doing business
with the Company or its Subsidiaries.
          SECTION 9.03 Enforcement. If, at the enforcement of Sections 9.01 or
9.02, a court holds that the duration or scope restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration or scope reasonable under such circumstances will be
substituted for the stated duration or scope and that the court will be
permitted to revise the restrictions contained in this Article 9 to cover the
maximum duration and scope permitted by law.

9



--------------------------------------------------------------------------------



 



ARTICLE 10
EQUITABLE RELIEF
          SECTION 10.01 Equitable Relief. The Executive acknowledges that
(a) the covenants contained herein are reasonable, (b) the Executive’s services
are unique, and (c) a breach or threatened breach by him of any of his covenants
and agreements with the Company contained in Sections 6.01, 7.01, 8.01, 9.01 or
9.02 could cause irreparable harm to the Company for which they would have no
adequate remedy at law. Accordingly, and in addition to any remedies which the
Company may have at law, in the event of an actual or threatened breach by the
Executive of his covenants and agreements contained in Sections 6.01, 7.01,
8.01, 9.01 or 9.02, the Company shall have the absolute right to apply to any
court of competent jurisdiction for such injunctive or other equitable relief as
such court may deem necessary or appropriate in the circumstances.
ARTICLE 11
EXECUTIVE REPRESENTATIONS AND INDEMNIFICATION
          SECTION 11.01 Executive Representations. The Executive hereby
represents and warrants to the Company that (a) the execution, delivery and
performance of this Agreement by the Executive does not and will not conflict
with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which the Executive is a party or by
which he is bound, (b) except for agreements provided to the Company by the
Executive, the Executive is not a party to or bound by any employment agreement,
noncompetition agreement, garden leave agreement or confidentiality agreement
with any other Person, and (c) upon the execution and delivery of this Agreement
by the parties hereto, this Agreement will be the valid and binding obligation
of the Executive, enforceable in accordance with its terms. Notwithstanding
Section 11.02 below, in the event that any action is brought against Executive
involving any breach of any employment agreement, noncompetition agreement or
confidentiality agreement with any other Person, the Executive shall bear his
own costs incurred in defending such action, including but not limited to, court
fees, arbitration costs, mediation costs, attorneys’ fees and disbursements.
          SECTION 11.02 General Indemnification. The Company agrees that if the
Executive is made a party, or is threatened to be made a party, to any action,
suit or proceeding, whether civil, criminal, administrative or investigative
(each, a “Proceeding”), by reason of the fact that he is or was a director,
officer or employee of the Company or is or was serving at the request of the
Company as a director, officer, member, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is the Executive’s alleged action in an official capacity while
serving as a director, officer, member, employee or agent, the Executive shall
be indemnified and held harmless by the Company to the fullest extent permitted
or authorized by applicable law and its organizational documents, against all
cost, expense, liability and loss reasonably incurred or suffered by the
Executive in connection therewith, and such indemnification shall continue

10



--------------------------------------------------------------------------------



 



as to the Executive even if he has ceased to be a director, member, employee or
agent of the Company or other entity and shall inure to the benefit of the
Executive’s heirs, executors and administrators. The Company agrees to maintain
a directors’ and officers’ liability insurance policy covering the Executive to
the extent the Company provides such coverage for its other executive officers.
ARTICLE 12
MISCELLANEOUS
          SECTION 12.01 Rights and Remedies. The Company will be entitled to
enforce its rights and remedies under this Agreement specifically, without
posting a bond or other security, to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.
There are currently no disciplinary or grievance procedures in place, there is
no collective agreement in place, and there is no probationary period.
          SECTION 12.02 Consent to Amendments. The provisions of this Agreement
may be amended or waived only by a written agreement executed and delivered by
the Company and the Executive. No other course of dealing between the parties to
this Agreement or any delay in exercising any rights hereunder will operate as a
waiver of any rights of any such parties.
          SECTION 12.03 Parties, Successors and Assigns. This Agreement is an
agreement between the Executive and the Company. However, the obligations
imposed upon the Company may be assigned to and/or satisfied by an affiliate.
Any payment made or action taken by an affiliate shall be considered to be a
payment made or action taken by the Company for purposes of determining whether
the Company has satisfied its obligations under the Agreement. All covenants and
agreements contained in this Agreement by or on behalf of any of the parties
hereto will bind and inure to the benefit of the respective successors and
assigns of the parties hereto whether so expressed or not, provided that the
Executive may not assign his rights or delegate his obligations under this
Agreement without the written consent of the Company.
          SECTION 12.04 Severability. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.
          SECTION 12.05 Counterparts. This Agreement may be executed
simultaneously in two or more counterparts, any one of which need not contain
the signatures of more than one party, but all of which counterparts taken
together will constitute one and the same agreement.

11



--------------------------------------------------------------------------------



 



          SECTION 12.06 Descriptive Headings. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.
          SECTION 12.07 Notices. All notices, demands or other communications to
be given or delivered under or by reason of the provisions of this Agreement
will be in writing and will be deemed to have been given when delivered
personally to the recipient, two (2) business days after the date when sent to
the recipient by reputable express courier service (charges prepaid) or four
(4) business days after the date when mailed to the recipient by certified or
registered mail, return receipt requested and postage prepaid. Such notices,
demands and other communications will be sent to the Executive and to the
Company at the addresses set forth below.

     
If to the Executive:
  To the last address delivered to the Company by the Executive in the manner
set forth herein.
 
   
If to the Company:
  Validus Holdings, Ltd.
29 Richmond Road
Pembroke HM 08
Bermuda

Attn: General Counsel

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
          SECTION 12.08 Withholding. The Company may withhold from any amounts
payable under this Agreement such federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation.
          SECTION 12.09 No Third Party Beneficiary. This Agreement will not
confer any rights or remedies (or any obligations) upon any person other than
the Company, the Executive and their respective heirs, executors, successors and
assigns.
          SECTION 12.10 Entire Agreement. This Agreement (including the
documents referred to herein) constitutes the entire agreement among the parties
and supersedes any prior understandings, agreements or representations by or
among the parties, written or oral, that may have related in any way to the
subject matter hereof.
          SECTION 12.11 Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.
Any reference to any federal, state, local or foreign statute or law will be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise. The use of the

12



--------------------------------------------------------------------------------



 



word “including” in this Agreement means “including without limitation” and is
intended by the parties to be by way of example rather than limitation.
          SECTION 12.12 Survival. Sections 6.01, 7.01, 8.01 and Articles 9
through 12 will survive and continue in full force in accordance with their
terms notwithstanding any termination of the Employment Period.
          SECTION 12.13 GOVERNING LAW. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY
THE INTERNAL LAW OF BERMUDA, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS,
AND (EXCEPT AS OTHERWISE SET FORTH IN SECTION 12.15 BELOW) THE PARTIES HEREBY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF BERMUDA.
          SECTION 12.14 Section 409A.
(a) It is intended that this Agreement will comply with Section 409A and Section
457A of the Internal Revenue Code of 1986, as amended (the “Code”) and any
regulations and guidelines promulgated thereunder (collectively,
“Section 409A”), to the extent the Agreement is subject thereto, and the
Agreement shall be interpreted on a basis consistent with such intent. If an
amendment of the Agreement is necessary in order for it to comply with
Section 409A or Section 457A, the parties hereto will negotiate in good faith to
amend the Agreement in a manner that preserves the original intent of the
parties to the extent reasonably possible. No action or failure to act pursuant
to this Section 12.14 shall subject the Company to any claim, liability, or
expense, and the Company shall not have any obligation to indemnify or otherwise
protect the Executive from the obligation to pay any taxes, interest or
penalties pursuant to Section 409A or Section 457A of the Code.
     (b) Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on the date of his or her “separation from service” (within
the meaning of Treas. Reg. Section 1.409A-1(h)) with the Company to be a
“specified employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)),
then with regard to any payment or benefit that is considered deferred
compensation under Section 409A payable on account of a “separation from
service” that is required to be delayed pursuant to Section 409A(a)(2)(B) of the
Code (after taking into account any applicable exceptions to such requirement),
such payment or benefit shall be made or provided on the date that is the
earlier of (i) the expiration of the six (6)-month period measured from the date
of the Executive’s “separation from service,” or (ii) the date of the
Executive’s death (the “Delay Period”). Upon the expiration of the Delay Period,
all payments and benefits delayed pursuant to this Section 12.14 (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Executive in a lump
sum and any remaining payments and benefits

13



--------------------------------------------------------------------------------



 



due under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.
     (c) With respect to any reimbursement or in-kind benefit arrangements of
the Company and its subsidiaries that constitute deferred compensation for
purposes of Section 409A, except as otherwise permitted by Section 409A, the
following conditions shall be applicable: (i) the amount eligible for
reimbursement, or in-kind benefits provided, under any such arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such arrangement in any other calendar year
(except that the health and dental plans may impose a limit on the amount that
may be reimbursed or paid), (ii) any reimbursement must be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days after termination of
employment”), the actual date of payment within the specified period shall be
within the sole discretion of the Company. Whenever payments under this
Agreement are to be made in installments, each such installment shall be deemed
to be a separate payment for purposes of Section 409A.
          SECTION 12.15 Arbitration. Except as otherwise set forth in
Section 10.01 above, in the event that a dispute shall arise between the
parities concerning this Agreement, such dispute shall be submitted to the
Judicial Arbitration and Mediation Services, Inc (“JAMS”) for resolution in a
confidential private arbitration in accordance with the comprehensive rules and
procedures of JAMS, including the internal appeal process provided for in
Rule 34 of the JAMS rules with respect to any initial judgment rendered in an
arbitration. Any such arbitration proceeding shall take place in New York City
before a single arbitrator. The arbitrator shall be acceptable to both the
Company and the Executive. However, if the parties cannot agree on an acceptable
arbitrator, the dispute shall be decided by a panel of three arbitrators, one
appointed by each of the parties and the third appointed by the other two
arbitrators or, if the arbitrators do not agree, appointed by the JAMS. Each
party shall each bear their respective costs (including attorney’s fees) and
shall split the fee of the arbitrator; provided, however, that if following his
“separation from service” (as defined above) the Executive prevails in a dispute
with the Company, the Company shall be responsible for the reasonable attorney’s
fees incurred by the Executive in connection with the dispute. Judgment upon the
final award rendered by such arbitrator, after giving effect to the JAMS
internal appeal process, may be entered in any court having jurisdiction
thereof. If JAMS is not in business or is no longer providing arbitration
services, then the American Arbitration Association shall be substituted for
JAMS for the purposes of the foregoing provisions. Each party agrees that it
shall maintain confidentiality in respect to any arbitration between them.

14



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement to
be effective as of the date and year first above written.

            VALIDUS HOLDINGS, LTD.
      By:   /s/ Edward J. Noonan         Name:   Edward J. Noonan       
Title:   Chairman and Chief Executive Officer        EXECUTIVE
        /s/ Joseph E. (Jeff)Consolino         Joseph E. (Jeff) Consolino       
   

15